Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Mostafa Elyaman, M.D.,
(PTAN: HP005Z)
(NPI: 1780814913)
Petitioner,
v.
Centers for Medicare & Medicaid Services

Docket No. C-14-526
Decision No. CR3245

Date: May 28, 2014

DECISION

Petitioner, Mostafa Elyaman, M.D., is a physician who applied for enrollment in the
Medicare program. The Centers for Medicare and Medicaid Services granted his
application, effective October 15, 2013 (with a billing date of September 15, 2013).
Petitioner now challenges that effective date. CMS has moved for summary judgment,
which Petitioner has not opposed.’

For the reasons set forth below, I grant CMS’s motion.” I find that CMS appropriately
granted Petitioner’s enrollment effective October 15, 2013.

' Moreover, because neither party has proposed any witnesses, an in-person hearing
would serve no purpose. See Acknowledgment and Pre-hearing Order at 5-6 ( 8-10).

> With its motion and brief in support (CMS Br.), CMS submitted 18 exhibits (CMS Exs.
1-18). Petitioner submitted his hearing request with four documents (P. Exs. ).
Discussion

CMS properly determined the effective date for
Petitioner’s Medicare enrollment, because the evidence
establishes that he submitted his subsequently-approved
enrollment application on October 15, 2013, and his
effective date can be no earlier than the date he filed that
enrollment application.®

To receive Medicare payments for services furnished to program beneficiaries, a
Medicare supplier must be enrolled in the Medicare program. 42 C.F.R. § 424.505.
“Enrollment” is the process used by CMS and its contractors to: 1) identify the
prospective supplier; 2) validate the supplier’s eligibility to provide items or services to
Medicare beneficiaries; 3) identify and confirm a supplier’s owners and practice location;
and 4) grant the supplier Medicare billing privileges. 42 C.F.R. § 424.502. To enroll in
Medicare, a prospective supplier must complete and submit an enrollment application.

42 C.F.R. §§ 424.510(d)(1), 424.515(a). An enrollment application is either a CMS-
approved paper application or an electronic process approved by the Office of
Management and Budget. 42 C.F.R. § 424.502.

When CMS determines that a physician meets the applicable enrollment requirements, it
grants him Medicare billing privileges, which means that he can submit claims and
receive payments from Medicare for covered services provided to program beneficiaries.
For physicians and nonphysician practitioners, the effective date for billing privileges “is
the Jater of the date of filing” a subsequently approved enrollment application or “the
date an enrolled physician . . . first began furnishing services at a new practice location.”
42 C.F.R. § 424.520(d) (emphasis added).

If a physician meets all program requirements, CMS allows him to bill retrospectively for
up to “30 days prior to their effective date if circumstances precluded enrollment in
advance of providing services to Medicare beneficiaries.” 42 C.F.R. § 424.521 (a)(1).

Here, Petitioner Elyaman is a physician working for a Florida group practice, Absolute
Quickcare, LLC. On February 26, 2013, he filed an enrollment application (form CMS-
855B) with the Medicare contractor, First Coast Service Options, Inc. CMS Ex. 1.
Shortly thereafter, however, the practice withdrew his application, explaining that it had
submitted the wrong one. CMS Ex. 4 at 2, CMS Ex. 5.

Months later, Petitioner submitted a new application (form CMS-8551), which First Coast
received on October 15, 2013. CMS Ex. 6 at 2-34, CMS Ex. 7. In an accompanying

> | make this one finding of fact/conclusion of law.
letter, the practice’s office manager attributed the delay in re-filing to a
miscommunication between the practice and the company it then employed to handle
Medicare enrollments. CMS Ex. 6 at 1. First Coast ultimately approved this October 15
application. CMS Exs. 13, 15. Thus, pursuant to 42 C.F.R. § 424.520(d), Petitioner’s
effective date of enrollment is October 15, which allows him to bill retrospectively to
September 15, 2013.

Petitioner complains that he began providing services to Medicare beneficiaries at
Absolute Quickcare on February 19, 2013 and has incurred outstanding claims that total
$9,348.04, for which the practice will not be reimbursed. This may be unfortunate, but it
does not entitle him to an earlier effective date.

Nor is Petitioner entitled to a February 26 effective date, based on his first application.
CMS points out that he filed the wrong form and argues that this necessarily precluded
him from receiving a February effective date. I disagree. CMS may reject a defective
enrollment application if the applicant fails to furnish complete information within 30
days from the date the contractor requests it. 42 C.F.R. § 424.525(a)(1). Consistent with
the regulation, the Medicare Program Integrity Manual (MPIM) makes clear that a
contractor may reject an application that is on the wrong form, if the applicant does not
submit a new or corrected application within 30 days of the contractor’s request. The
manual specifically instructs CMS contractors to develop, rather than return, any such
wrong application. MPIM, CMS Pub. 100-08, ch. 15 § 15.8.2A (rev. 415, eff. Apr. 13,
2012). These provisions do not apply here, however, because Petitioner did not correct
his error. Instead, he voluntarily withdrew the application, which means that it cannot be
considered a “subsequently approved enrollment application,” entitling him to an earlier
effective date.

Conclusion

Because Petitioner’s approved enrollment application was filed on October 15, 2013, the
contractor properly granted his Medicare enrollment effective that date.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

